pleaded guilty and would have insisted on going to trial. Hill v. Lockhart,
                                      474 U.S. 52, 58-59 (1985); Kirksey v. State, 112 Nev. 980, 988, 923 P.2d
                                      1102, 1107 (1996). Both components of the inquiry must be shown.
                                      Strickland v. Washington, 466 U.S. 668, 697 (1984). To warrant an
                                      evidentiary hearing, a petitioner must raise claims that are supported by
                                      specific factual allegations that are not belied by the record and, if true,
                                     would entitle him to relief. Hargrove v. State, 100 Nev. 498, 502-03, 686
                                      P.2d 222, 225 (1984).
                                                    First, appellant claimed that trial counsel was ineffective for
                                      waiving the preliminary hearing after counsel found out that the victim
                                     was not going to appear, and for failing to conduct a pretrial investigation.
                                      Appellant failed to demonstrate that his counsel's performance was
                                      deficient or that he was prejudiced. The record reveals that counsel
                                     waived the preliminary hearing because appellant had negotiated a plea
                                      agreement and was going to enter a guilty plea. Furthermore, appellant
                                      was informed of, and agreed with, counsel's decision to waive the
                                      preliminary hearing. As for counsel's failure to conduct a pretrial
                                      investigation, appellant alleged only that counsel should have investigated
                                      appellant's doctor who was treating him for mental health problems and
                                      should have found out what evidence the State had against appellant.
                                      Appellant failed to explain what counsel would have discovered and how
                                      further investigation would have impacted his decision to plead guilty.
                                     See Hargrove, 100 Nev. at 502, 686 P.2d at 225 (noting that "bare" or
                                      "naked" claims are insufficient to grant relief). Thus, he failed to
                                      demonstrate a reasonable probability that, but for counsel's failure to


          SUPREME COURT
                  OF
               NEVADA
                                                                             2
          (0) 1947A

ti,f,'S                MIAMMPRE   IIMAMMOMANEMCZM     EDINEM"'"
                  investigate further, appellant would not have pleaded guilty and would
                  have insisted on going to trial. Accordingly, the district court did not err
                  in denying this claim.
                              Second, appellant claimed that trial counsel was ineffective for
                  failing to inform the district court that appellant suffered from bipolar
                  disorder and schizophrenia and was on medication at the time he entered
                  his guilty plea. Appellant failed to demonstrate that counsel's
                  performance was deficient or that he was prejudiced. Appellant did not
                  demonstrate that any mental illness or medication impaired his ability to
                  understand the proceedings or the consequences of his plea.          See NRS
                  178.400, see also Godinez v. Moran, 509 U.S. 389, 396-97 (1993); Dusky v.
                  United States, 362 U.S. 402, 402 (1960). He affirmatively acknowledged
                  during the plea canvass that he had read and understood the written
                  guilty plea agreement, that he did not have any questions, and that he
                  was pleading guilty voluntarily. In light of the record, appellant failed to
                  demonstrate a reasonable probability that, but for counsel's errors, he
                  would not have pleaded guilty but would have insisted on going to trial.
                  Accordingly, the district court did not err in denying this claim.
                              Third, appellant claimed that trial counsel was ineffective for
                  failing to inform him of his right to appeal his sentence. Appellant failed
                  to demonstrate that counsel's performance was deficient or that he was
                  prejudiced, as appellant did not allege that he requested an appeal and he
                  was informed in his plea agreement of the limited right to appeal.       See
                  Davis v. State, 115 Nev. 17, 20, 974 P.2d 658, 660 (1999); Thomas v. State,
                  115 Nev. 148, 150, 979 P.2d 222, 223 (1999).


SUPREME COURT
        OF
     NEVADA
                                                         3
(0) I947A     •


                                                        21PRentonnisagegare6VEZ
                                                                         ---
                                                                           -      :1             1..‘q, II
                                  Next, appellant claimed that his plea was invalid because the
                      State promised him a sentence of 1 to 10 years in prison, but he instead
                      received a sentence of 5 to 15 years. He also claimed that the district
                      court did not properly canvass him about his mental health and ability to
                      understand the proceedings when he entered his guilty plea. We conclude
                      that appellant failed to demonstrate that his plea was invalid. His claim
                      regarding his sentence is repelled by the record, as he was informed in the
                      guilty plea agreement and at sentencing that the State retained the right
                      to argue for small habitual criminal treatment, which could result in a
                      sentence of 5 to 20 years in prison. See Hargrove, 100 Nev. at 502-03, 686
                      P.2d at 225. Appellant's mere subjective belief as to a potential sentence,
                      unsupported by any promise from the court or the State, is not sufficient
                      to invalidate his guilty plea as involuntary and unknowing.         Rouse v.
                      State, 91 Nev. 677, 679, 541 P.2d 643, 644 (1975). Furthermore, appellant
                      received significant benefits in pleading guilty—the State dismissed two
                      other felonies and one gross misdemeanor in exchange for his pleading
                      guilty to burglary. Appellant also failed to demonstrate that the plea
                      canvass was deficient or that he was impaired in his ability to understand
                      the legal proceedings. See Hargrove, 100 Nev. at 502-03, 686 P.2d at 225.
                      Thus, the district court did not err in denying these claims.
                                  Finally, appellant claimed that the State failed to file a notice
                      of habitual criminality. This claim falls outside the scope of claims
                      permissible in a post-conviction petition for a writ of habeas corpus
                      challenging a judgment of conviction based upon a guilty plea.      See NRS




    SUPREME COURT
           OF
         NEVADA
                                                            4
   (0) 1947A

',:lcp                            agammENems.mozimmilimEmmeimilisimiguimilmmammi,7°
                    lempagniw wjay..
                   34.810(1)(a). Therefore, the district court did not err in denying this
                   claim. Accordingly, we
                                   ORDER the judgment of the district court AFFIRMED. 2




                                                        Hardesty



                                                                 irre

                                                                 k-C71,
                                                        Cherry


                   cc: Hon. Jessie Elizabeth Walsh, District Judg
                        Ian Armese Woods
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




                             2We
                               have reviewed all documents that appellant has submitted in
                   proper person to the clerk of this court in this matter, and we conclude
                   that no relief based upon those submissions is warranted. To the extent
                   that appellant has attempted to present claims or facts in those
                   submissions which were not previously presented in the proceedings
                   below, we have declined to consider them in the first instance.




 SUPREME COURT
         OF
      NEVADA
                                                          5
 (0) 1947A


:MIMME           1E- !FRag
                 I M4i             i7-..X011111181M                     R                 !mt